UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7476



PETE X. SMITH,

                                            Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA; ATTORNEY GENERAL OF
NORTH CAROLINA, T. Brooks Skinner, Jr.,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-593-5-H)


Submitted:   March 8, 2001                 Decided:   March 15, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pete X. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pete X. Smith appeals the district court’s order denying

Smith’s application seeking federal habeas corpus relief under 28

U.S.C. § 2241 (1994).   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.   See Smith v. State

of North Carolina, No. CA-00-593-5-H (E.D.N.C. Sept. 28, 2000). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2